SOMERYILLE, J.
Each of these appeals is taken from a judgment of the circuit court overruling a motion to “ dismiss ” or “discharge” the levy of an attachment on certain goods of the defendants, and from a judgment sustaining a demurrer to a plea in abatement to the attachment in each case.
If we regard the motion as equivalently one to dismiss or quash, the appeals must be dismissed for want of jurisdiction in this court, on the ground that the statute authorizes an appeal from such interlocutory rulings to the circuit court to be prosecuted only on the condition precedent, that “ the consent of the opposite party, or his' attorney is obtained to its being taken.” — Code, 1816, § 3917.
There is no such consent shown by the record, and the judgment is, therefore, that the appeal be dismissed.